Citation Nr: 1707222	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for right hand scars.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Appellant served in the Army Reserves and had Active Duty for Training (ACDUTRA) from June 1956 to December 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2010 and August 2011 rating decisions, in which the RO, inter alia, denied service connection for right hand scars.  In November 2011, the Appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013. 

In November 2016, the Appellant and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.; a transcript of the hearing has been associated with the claims file.

In February 2017, on his own motion, the Executive in Charge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and .
38 C.F.R. § 20.900(c) (2016).  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  There is competent, credible, and, hence, probative lay evidence indicating that the Appellant suffered, suffered injury during his period of ACDUTRA, and that he currently has right hand scars residual to such disability.  .


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for right hand scars, residual to right hand injury, are met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the fully favorable disposition of the claim for service connection for right hand scars, the Board finds that all necessary actions needed to fairly resolve this claim have been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

With respect to the Appellant's reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training INACDUTRA.  See 38 U.S.C.A. § 101 (22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).

ACDUTRA is full-time duty for training purposes performed by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training (INACDUTRA) includes duty, other than full-time duty, performed for training purposes by the Reserves and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" as set forth in includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the claimant has manifested the claimed disability at some point pertinent to the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset,  the Board notes that Appellant's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.  The Board recognizes that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In an October 2009 statement in support of the claim, the Appellant explained that he injured his right hand in October 1956 while stationed at Fort Leonard Wood when he was cut on the hand by a knife during a race riot.  He reported that he was hospitalized for several weeks.

In May 2011, the Appellant submitted a statement from B.L., a fellow service member who served in the U.S. Army around the same time as the Appellant.  B.L. reported that he was briefly hospitalized in August/September 1956 at the Fort Leonard Wood Engineer Post Hospital where he met the Appellant.  He stated that at the time the Appellant's right hand was "encased in a very large bandage," which the Appellant explained was "due to an injury from a knife or bayonet."

In November 2013, the Appellant had an informal hearing before a Decision Review Officer (DRO).  He reported that he injured his hand in October 1956 when a Military Police thrust a bayonet at him and cut his right hand during a race riot.  He stated that he was taken to the hospital for treatment, including surgery, and was hospitalized for six weeks.

During his December 2016 hearing, the Appellant testified that in October 1956, while stationed at Fort Leonard Wood, his company was involved in a night mission with "aggressor forces from Fort Riley, Kansas," who were carrying fixed bayonets on their rifles.  He stated that during the confrontation he tried to "fend off a lunge from one the aggressor forces," but "got cut from the tip of [his] right finger down into [his] right hand."  He testified that he was sidelined by a corpsman and medical personnel, and was taken and admitted to the hospital where he received surgery for the hand injury.  He also testified that he received post-service treatment from a private doctor to help him regain flexibility in the hand.

Considering the evidence of record in light of the above, and affording the Appellant the benefit of the doubt on certain elements of the claim, the Board finds that service connection for right hand scars is warranted.

As for the in-service injury or disease requirement for service connection, the Board acknowledges that the Veteran's testimony before the DRO appears to be inconsistent with his other statements.  Specifically, during his October 2013 DRO informal hearing, the Appellant stated that he was struck in the head twice during a race riot in addition to receiving the hand injury.  However, during his December 2016 hearing, the Appellant clarified that there had been two separate incidents on the night he was injured.  During the first incident, which took place at the live ammunition training, the Appellant's right hand was injured when an "aggressor force" thrust a bayonet at him.  As he returned to the barracks after his injury, a race riot had broken out at the barracks, at which time he was hit on the head with a rifle butt.  The Appellant stated that he was not filing for any injuries sustained during the race riot-the head injury-but only for injuries sustained during the "live ammunition training"-the right hand injury.  As such, the Board finds that the Appellant's statements are not contradictory, and that although the RO was unable to find records documenting a race riot at Fort Leonard Wood in October 1956, since the Appellant is not filing any claims in connection to the alleged race riot, the lack of evidence is not detrimental to the Veteran's claim. 

The Appellant and his fellow service member have competently and credibly asserted that the Appellant sustained a right hand injury during his period of ACDUTRA.  Here, the Appellant's statements concerning the location and type of injury he sustained have been consistent throughout his appeal, and Board finds him competent and credible in his assertions that he was involved in an October 1956 race riot and was hospitalized for a right hand injury.  Further, B.L.'s statements tend to corroborate the Appellant's report that he was hospitalized in the fall of 1956 for a right hand injury.  B.L. related that he and the Appellant were hospitalized at the same time, that the Appellant's right hand was "encased in a very large bandage," and that the Appellant told him at the time that the injury had been the result of a knife or bayonet.  The Board notes that there is no evidence to contradict either the Appellant or B.L.'s statements, and that, as laypersons, each is competent to report matters within their personal knowledge, including the occurrence of injury or symptoms experienced or observed (as appropriate).  See 38 C.F.R. § 3.159 (a)(2) (2016); see also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Further, the Board finds that the right hand injury occurred during a period of ACDUTRA.  A March 1992 Certification of Military Service lists the Appellant's ACDUTRA period from June 30, 1956, to December 21, 1956.  The Appellant contends that his injury occurred in October 1956, which would have been within his six-month period of ACDUTRA. 

As to the current disability requirement for service connection, the Board finds that the Appellant is competent to state that he has scars on his right hand-a disability capable of being observed.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet App. at 470.  In his December 2016 hearing testimony, Appellant reported that he had scars on his right hand-albeit now, somewhat faint  that limited his flexibility in his hand.  There is no reason to question the veracity of the Veteran's assertions in this regard.  Therefore, given the nature of the disability, the fact that the record does not contain medical evidence demonstrating that the Appellant has scars on the right hand is not a bar to finding that the Appellant has a current disability.  

Finally, as to the nexus requirement for service connection, the Board acknowledges that there is no medical opinion linking the Appellant's in-service injury to his current right hand scars.  However, the Board emphasizes that a medical opinion with respect to medical nexus is not necessarily needed in this case.  As noted above, the Appellant is competent and credible to observe his right hand scars and state that they are a result of his in-service injury and subsequent hospitalization.  Specifically, at his December 2016 hearing, the Veteran clarified the circumstances surrounding his in-service injury, and the Board notes that there is no evidence disputing the Appellant's statements.  To the contrary, B.L.'s statements tend to corroborate that the Appellant was hospitalized during his period of ACDUTRA for a right hand injury.  Again, there is no directly contrary evidence, or other reasons to reject such evidence on the basis of competency or credibility. Therefore, the  Board finds that, collectively, the competent, credible, and hence lay assertions of record-the Appellant's written assertions and his testimony concerning the occurrence of the October 1956 in-service injury, as well as his and B.L.'s statements that the Appellant was hospitalized for a right hand injury in the fall of 1956-tend to support a finding that there exists a nexus between the Appellant's current right hand scars and his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

In light of all the above, and with resolution of all reasonable doubt in the Appellant's favor on elements of the claim, the Board concludes that the criteria for service connection for right hand scars, residual to right hand injury, are met.  


ORDER

Service connection for right hand scars, residual to right hand injury, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


